DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1,2,3,5,14,15,16 are presented for examination. Claims 4, 12, 13 are cancelled.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are persuasive.   Applicant cancelled non-allowed claims. Previously indicated claims 1,2,3,5,14,15,16 are allowed. 
Allowable Subject Matter
Claim 1,2,3,5,14,15,16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 1, recites “inter alia”,  A two-phase coreless electric machine comprising: a rotor including a permanent magnet and rotating about a center axis; and a stator including a coil assembly with a combination of multiple magnet coils and arranged concentrically with the rotor via a gap from the rotor, wherein each of the magnet coils is configured as a concentrated winding coil comprising an upper base part parallel to the center axis, a lower base part facing the upper base part, two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view. each of the upper base part, the lower base part, and the two leg-parts has a linear shape, the two leg parts are formed so as to set an angle of less than 90 degrees between the lower base part and each of the leg parts, the upper base part and the lower base part are arranged on two circumferences respectively at different distances from the center axis and each of the two leg parts has a level difference portion for connecting the upper base part and the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a circular direction about the center axis; (ii) the magnet coils are connected in such a manner that any two of the magnet coils adjacent to each other in the circular direction belong to different phases; (iii) the upper base part of each one of the magnet coils is housed in the air core region of a different one of the magnet coils which is adjacent the each one magnet coil at a side of the upper base part side; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the circular direction with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part side, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a radial direction of the stator (see Fig.2a-2c, 10c and Fig.4c).  
 

    PNG
    media_image1.png
    471
    623
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    555
    1035
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    613
    776
    media_image3.png
    Greyscale

Regarding claims 1 combination, the prior art fail to teach the combination of limitations of claim 1 where the coil is trapezoidal shape, having linear components, with the angles between the parts of the coil being less than 90 degrees, the legs and base parts have an angle of less than 90, making the trapezoid a perfect trapezoid with linear lines, and also the structure of the upper base part and lower base parts configure dot be circumferential at different level and the coil assembly sis arranged in a circular direction each one belongs to a different phase and each of the base and legs are aligned in a circular direction with each one another and the and without overlapping in the radial direction, forming a coreless magnet coil with a coreless stator is unique, the prior art of record fails to teach the combination  A two-phase coreless electric machine comprising: a rotor including a permanent magnet and rotating about a center axis; and a stator including a coil assembly with a combination of multiple magnet coils and arranged concentrically with the rotor via a gap from the rotor, wherein each of the magnet coils is configured as a concentrated winding coil comprising an upper base part parallel to the center axis, a lower base part facing the upper base part, two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view. each of the upper base part, the lower base part, and the two leg-parts has a linear shape, the two leg parts are formed so as to set an angle of less than 90 degrees between the lower base part and each of the leg parts, the upper base part and the lower base part are arranged on two circumferences respectively at different distances from the center axis and each of the two leg parts has a level difference portion for connecting the upper base part and the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a circular direction about the center axis; (ii) the magnet coils are connected in such a manner that any two of the magnet coils adjacent to each other in the circular direction belong to different phases; (iii) the upper base part of each one of the magnet coils is housed in the air core region of a different one of the magnet coils which is adjacent the each one magnet coil at a side of the upper base part side; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the circular direction with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part side, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a radial direction of the stator“ combination.


The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in 1 “A two-phase coreless electric machine comprising: a rotor including a permanent magnet and rotating about a center axis; and a stator including a coil assembly with a combination of multiple magnet coils and arranged concentrically with the rotor via a gap from the rotor, wherein each of the magnet coils is configured as a concentrated winding coil comprising an upper base part parallel to the center axis, a lower base part facing the upper base part, two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view. each of the upper base part, the lower base part, and the two leg-parts has a linear shape, the two leg parts are formed so as to set an angle of less than 90 degrees between the lower base part and each of the leg parts, the upper base part and the lower base part are arranged on two circumferences respectively at different distances from the center axis and each of the two leg parts has a level difference portion for connecting the upper base part and the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a circular direction about the center axis; (ii) the magnet coils are connected in such a manner that any two of the magnet coils adjacent to each other in the circular direction belong to different phases; (iii) the upper base part of each one of the magnet coils is housed in the air core region of a different one of the magnet coils which is adjacent the each one magnet coil at a side of the upper base part side; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the circular direction with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part side, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a radial direction of the stator” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 

    PNG
    media_image4.png
    509
    670
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    777
    560
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    837
    444
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    374
    232
    media_image7.png
    Greyscale


Claim 3,5,16 are objected to base on dependency from allowable claim 1.
Reasons of allowance for claims 2, 14 and 15 are similar to claim 1. 
Re-claim 2, recites “inter alia” A three-phase coreless electric machine comprising: a rotor including a permanent magnet and rotating about a center axis; and a stator including a coil assembly with a combination of multiple magnet coils and arranged concentrically with the rotor via a gap from the , wherein each of the magnet coils is configured as a concentrated winding coil comprising an upper base part parallel to the center axis, a lower base part facing the upper base part, two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view, each of the upper base part, the lower base part, and the two leg parts has a linear shape, the two leg parts are formed so as to set an angle of less than 90 degrees between the lower base part and each of the leg parts, the upper base part and the lower base part are arranged on two circumferences respectively at different distances from the center axis and each of the two leg parts has a level difference portion for connecting the upper base part and the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a circular direction about the center axis; (ii) the magnet coils are connected in such a manner that any three of the magnet coils adjacent to each other in the circular direction belong to different phases; (iii) the respective upper base parts of any two of the magnet coils adjacent to each other in the circular direction are housed in the air core region of a different one of the magnet coils which is adjacent to the two magnet coils at a side of the upper base part; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the circular direction with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a radial direction of the stator. (see Fig.2a-2c, 10c and Fig.4c).  
Regarding claims 2 combination, the prior art fail to teach the combination of limitations of claim 2 where the coil is trapezoidal shape, having linear components, with the angles between the parts of the coil being less than 90 degrees, the legs and base parts have an angle of less than 90, making the trapezoid a perfect trapezoid with linear lines, and also the structure of the upper base part and lower base parts configure dot be circumferential at different level and the coil assembly sis arranged in a circular direction each one belongs to a different phase and each of the base and legs are aligned in a circular direction with each one another and the and without overlapping in the radial direction, forming a , wherein each of the magnet coils is configured as a concentrated winding coil comprising an upper base part parallel to the center axis, a lower base part facing the upper base part, two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view, each of the upper base part, the lower base part, and the two leg parts has a linear shape, the two leg parts are formed so as to set an angle of less than 90 degrees between the lower base part and each of the leg parts, the upper base part and the lower base part are arranged on two circumferences respectively at different distances from the center axis and each of the two leg parts has a level difference portion for connecting the upper base part and the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a circular direction about the center axis; (ii) the magnet coils are connected in such a manner that any three of the magnet coils adjacent to each other in the circular direction belong to different phases; (iii) the respective upper base parts of any two of the magnet coils adjacent to each other in the circular direction are housed in the air core region of a different one of the magnet coils which is adjacent to the two magnet coils at a side of the upper base part; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the circular direction with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a radial direction of the stator “ combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 2 is unique a none of the prior art disclose the combination of limitations as disclosed by the , wherein each of the magnet coils is configured as a concentrated winding coil comprising an upper base part parallel to the center axis, a lower base part facing the upper base part, two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view, each of the upper base part, the lower base part, and the two leg parts has a linear shape, the two leg parts are formed so as to set an angle of less than 90 degrees between the lower base part and each of the leg parts, the upper base part and the lower base part are arranged on two circumferences respectively at different distances from the center axis and each of the two leg parts has a level difference portion for connecting the upper base part and the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a circular direction about the center axis; (ii) the magnet coils are connected in such a manner that any three of the magnet coils adjacent to each other in the circular direction belong to different phases; (iii) the respective upper base parts of any two of the magnet coils adjacent to each other in the circular direction are housed in the air core region of a different one of the magnet coils which is adjacent to the two magnet coils at a side of the upper base part; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the circular direction with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a radial direction of the stator” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 

    PNG
    media_image8.png
    770
    720
    media_image8.png
    Greyscale

Re-claim 14, recites “inter alia” A two-phase coreless electric machine comprising: a slider including a permanent magnet and moving along a predetermined movement axis; and a stator including a coil assembly with multiple magnet coils combined along the movement axis, wherein Page 7 of 10New National Phase Application of PCT/JP20 18/000902 Amendment dated July 25, 2019 Attorney Docket No. MS-US195443 each of the magnet coils is configured as a concentrated winding coil comprising an upper base part perpendicular to the movement axis, a lower base part parallel to and facing the upper base part and at the same distance from the movement axis as the upper base part, two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view, each of the upper base part, the lower base part, and the two leg parts has a linear shape, each of the two leg parts has a level difference portion formed at a position connected to the upper base part or the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a direction of the movement axis; (ii) the magnet coils are connected in such a manner that any two of the magnet coils adjacent to each other in the direction of the movement axis belong to different phases; (iii) the upper base part of each one of the magnet coils is housed in the air core region of a different one of the magnet coils which is adjacent to the each one magnet coil at a side of the upper base part; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the direction of the movement axis with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a direction perpendicular to the movement axis. (See Fig.2a-2c, 10c and Fig.4c).  
Regarding claims 14 combination, the prior art fail to teach the combination of limitations of claim 14 where the coil is trapezoidal shape, having linear components, with the angles between making the trapezoid a perfect trapezoid with linear lines, and also the structure of the upper base part and lower base parts configure dot be circumferential at different level and the coil assembly sis arranged in a circular direction each one belongs to a different phase and each of the base and legs are aligned in a circular direction with each one another and the and without overlapping in the radial direction, forming a coreless magnet coil with a coreless stator is unique, the prior art of record fails to teach the combination  and a stator including a coil assembly with multiple magnet coils combined along the movement axis, wherein Page 7 of 10New National Phase Application of PCT/JP20 18/000902 Amendment dated July 25, 2019 Attorney Docket No. MS-US195443 each of the magnet coils is configured as a concentrated winding coil comprising an upper base part perpendicular to the movement axis, a lower base part parallel to and facing the upper base part and at the same distance from the movement axis as the upper base part, two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view, each of the upper base part, the lower base part, and the two leg parts has a linear shape, each of the two leg parts has a level difference portion formed at a position connected to the upper base part or the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a direction of the movement axis; (ii) the magnet coils are connected in such a manner that any two of the magnet coils adjacent to each other in the direction of the movement axis belong to different phases; (iii) the upper base part of each one of the magnet coils is housed in the air core region of a different one of the magnet coils which is adjacent to the each one magnet coil at a side of the upper base part; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the direction of the movement axis with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a direction perpendicular to the movement axis “ combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 14 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in the claim “and a stator including a coil assembly with multiple magnet coils combined along the movement axis, wherein Page 7 of 10New National Phase Application of PCT/JP20 18/000902 Amendment dated July 25, 2019 Attorney Docket No. MS-US195443 each of the magnet coils is configured as a concentrated winding coil comprising an upper base part perpendicular to the movement axis, a lower base part parallel to and facing the upper base part and at the same distance from the movement axis as the upper base part, two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view, each of the upper base part, the lower base part, and the two leg parts has a linear shape, each of the two leg parts has a level difference portion formed at a position connected to the upper base part or the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a direction of the movement axis; (ii) the magnet coils are connected in such a manner that any two of the magnet coils adjacent to each other in the direction of the movement axis belong to different phases; (iii) the upper base part of each one of the magnet coils is housed in the air core region of a different one of the magnet coils which is adjacent to the each one magnet coil at a side of the upper base part; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the direction of the movement axis with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a direction perpendicular to the movement axis” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Re-claim 15, recites “inter alia” A three-phase coreless electric machine comprising: a slider including a permanent magnet and moving along a predetermined movement axis; and a stator including a coil assembly with multiple magnet coils combined along the movement axis, wherein each of the magnet coils is configured as a concentrated winding coil comprising an upper base part perpendicular to the movement axis, a lower base part parallel to and facing the upper base part and at the same distance from the movement axis as the upper base part, Page 8 of 10New National Phase Application of PCT/JP2018/000902 Amendment dated July 25, 2019 Attomey Docket No. MS-US 195443 two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view, each of the upper base part, the lower base part, and the two leg parts has a linear shape, each of the two leg parts has a level difference portion formed at a position connected to the upper base part or the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a direction of the movement axis; (ii) the magnet coils are connected in such a manner that any three of the magnet coils adjacent to each other in the direction of the movement axis belong to different phases; (iii) the respective upper base parts of any two of the magnet coils adjacent to each other in the direction of the movement axis are housed in the air core region of a different one of the magnet coils which is adjacent to the two magnet coils at a side of the upper base part; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the direction of the movement axis with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a direction perpendicular to the movement axis. (see Fig.2a-2c, 10c and Fig.12).  
 
    PNG
    media_image9.png
    775
    895
    media_image9.png
    Greyscale

Regarding claims 15 combination, the prior art fail to teach the combination of limitations of claim 15 where the coil is trapezoidal shape, having linear components, with the angles between making the trapezoid a perfect trapezoid with linear lines, and also the structure of the upper base part and lower base parts configure dot be circumferential at different level and the coil assembly sis arranged in a circular direction each one belongs to a different phase and each of the base and legs are aligned in a circular direction with each one another and the and without overlapping in the radial direction, forming a A three-phase coreless electric machine comprising: a slider including a permanent magnet and moving along a predetermined movement axis; and a stator including a coil assembly with multiple magnet coils combined along the movement axis, wherein each of the magnet coils is configured as a concentrated winding coil comprising an upper base part perpendicular to the movement axis, a lower base part parallel to and facing the upper base part and at the same distance from the movement axis as the upper base part, Page 8 of 10New National Phase Application of PCT/JP2018/000902 Amendment dated July 25, 2019 Attomey Docket No. MS-US 195443 two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view, each of the upper base part, the lower base part, and the two leg parts has a linear shape, each of the two leg parts has a level difference portion formed at a position connected to the upper base part or the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a direction of the movement axis; (ii) the magnet coils are connected in such a manner that any three of the magnet coils adjacent to each other in the direction of the movement axis belong to different phases; (iii) the respective upper base parts of any two of the magnet coils adjacent to each other in the direction of the movement axis are housed in the air core region of a different one of the magnet coils which is adjacent to the two magnet coils at a side of the upper base part; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the direction of the movement axis with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a direction perpendicular to the movement axis. “Combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 15 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in the claim “A three-phase coreless electric machine comprising: a slider including a permanent magnet and moving along a predetermined movement axis; and a stator including a coil assembly with multiple magnet coils combined along the movement axis, wherein each of the magnet coils is configured as a concentrated winding coil comprising an upper base part perpendicular to the movement axis, a lower base part parallel to and facing the upper base part and at the same distance from the movement axis as the upper base part, Page 8 of 10New National Phase Application of PCT/JP2018/000902 Amendment dated July 25, 2019 Attomey Docket No. MS-US 195443 two leg parts connecting the upper base part and the lower base part, and an air core region surrounded by the upper base part, the lower base part, and the two leg parts, each of the magnet coils has a trapezoidal shape in a plan view, each of the upper base part, the lower base part, and the two leg parts has a linear shape, each of the two leg parts has a level difference portion formed at a position connected to the upper base part or the lower base part, and the coil assembly has a structure in which (i) the coil assembly is formed by arranging the magnet coils at regular intervals in a direction of the movement axis; (ii) the magnet coils are connected in such a manner that any three of the magnet coils adjacent to each other in the direction of the movement axis belong to different phases; (iii) the respective upper base parts of any two of the magnet coils adjacent to each other in the direction of the movement axis are housed in the air core region of a different one of the magnet coils which is adjacent to the two magnet coils at a side of the upper base part; and (iv) the upper base part and the two leg parts of the each one of the magnet coils are aligned in the direction of the movement axis with corresponding ones of the upper base part and the two leg parts of another different one of the magnet coils which is adjacent to the each one magnet coil at a side of the lower base part, without overlapping corresponding ones of the upper base part and the two leg parts of the another different magnet coil in a direction perpendicular to the movement axis.” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834